Citation Nr: 0801519	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss, claimed as a residual of recurrent ear infections.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals of a 
right arm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2000 and June 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


FINDINGS OF FACT

1.  The veteran has no right ear hearing loss.

2.  Left ear hearing loss preexisted active duty, but did not 
increase in severity during active duty or for many years 
after, and the competent and probative evidence of record 
does not show a relationship between the veteran's current 
left ear hearing loss disability and military service.

3.  Hepatitis C was not shown during service or for many 
years after, and the competent and probative evidence of 
record does not show a relationship between the veteran's 
current hepatitis C infection and military service.

4.  The veteran does not have a right arm disability that is 
related to military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.306, 3.385 
(2007).

2.  Hepatitis C was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

3.  A disability resulting from a right arm injury was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in May 2001, after its initial adjudication of these 
claims.  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claims in June 2004.  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of these claims would have 
been different had VCAA notice been provided before the 
initial adjudication of the claims.

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's claims.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice for those elements 
of the claims was no more than harmless error.

The Board also notes that, with respect to the claims being 
decided herein, the veteran has been afforded appropriate VA 
examinations and service medical records and pertinent VA 
medical records have been obtained.  In correspondence 
received in August 2005 the veteran requested the RO obtain 
hospital records from Fort Ord, California and Fort Hood, 
Texas, pertaining to treatment during 1971-1972, and 1973-
1974, respectively.  The Board notes that records of 
treatment during these periods are associated with the 
veteran's claims file.  The veteran's representative argues 
in a June 2007 brief that the veteran is entitled to VA 
examinations for all three claims on appeal.  However, as 
will be explained below, the medical evidence does not show 
that the veteran has a current right arm disability and he 
has already been accorded examinations for his hearing loss 
and hepatitis C claims.  These examinations are adequate for 
rating purposes and no further development, to include 
examinations, is necessary to adjudicate these claims.  See 
38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds there is 
a lack of any competent evidence, other than the veteran's 
own assertions, which indicates some link between an in-
service event and the veteran's current disability.  See 38 
C.F.R. § 3.159(c)(4)(i)(C) (2007). Otherwise, neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 394 
(1993).  Accordingly, the Board will address the merits of 
the claims.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



Analysis

Bilateral Hearing Loss

In addition to the rules regarding service connection 
discussed above, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The medical evidence of record includes an audiogram from the 
time of the veteran's enlistment in August 1971 showing pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
0
\
0
5
LEFT
10
0
\
25
11.7

Speech recognition or discrimination testing was not 
performed.

Records from August 1972 note treatment for a right ear 
infection.  The veteran reported a three week history of 
problems, bilaterally.  Upon physical examination, his 
hearing was considered normal, and he could hear a tuning 
fork.  His canal was swollen, painful and tender.  The 
veteran was diagnosed with otitis externa with lateralization 
to the right ear.  Subsequent records from August 1973 also 
included the veteran's complaints of loss of hearing, this 
time in his right ear.  Wax was removed from his right ear.  
Again, in early 1974, the veteran had wax removed from his 
ear, this time with water and hydrogen peroxide.  The 
veteran's discharge examination report did not include 
audiometric findings, and there is no evidence of hearing 
loss in service.

Post-service, VA outpatient notes from August 1984 reflect 
the veteran's complaints of hearing loss and drainage from 
both ears.  The veteran reported this problem had been 
chronic for eleven years.  Audiometry studies were not 
undertaken at this time.  Subsequent records from September 
1987 note recurrent swimmer's ear, bilateral otitis externa, 
and severe impetigo of the left ear.

The veteran had normal ears at his August 1996 hearing 
examination.  No hearing loss was noted at that time.  A CT 
scan relating to a train accident in March 1993 notes head 
trauma.

The first post-service audiometric findings are shown in VA 
outpatient records from May 1999.  The veteran reported no 
communication difficulties or problems understanding speech 
at this time.  Audiometric data was not included, but the 
audiologist who conducted the study reported normal hearing 
bilaterally, except for mild sensorineural hearing loss in 
the 4 to 8 thousand hertz range.  Speech recognition was 100 
percent bilaterally.  This is the first post service evidence 
of hearing loss

A January 2000 VA physician's note that includes the 
veteran's reports of having chronic tinnitus since 1974, 
around the time of separation from service.  The veteran 
reported that he fired mortars during service.  The examiner 
stated, "It seems quite plaus[i]ble to me that Mr. 
[redacted] tinnitus is causally related to his duties 
while in the military."  He did not discuss hearing loss at 
this time.

In May 2004, the veteran was accorded a VA audiology 
examination.  His claims file was reviewed and pertinent past 
service and medical history was discussed.  The veteran's 
tinnitus was noted, along with his reports of in-service 
noise exposure due to mortar fire in Panama.  Also, post-
service history of construction work was indicated.



On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
15
15
25
17.5
LEFT
20
20
45
40
31.25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 in the left ear.

Based on this study, the examiner found the veteran's hearing 
to be essentially normal in the right ear, with mild to 
moderate high frequency hearing loss in the left ear.  His 
determinations are consistent with 38 C.F.R. § 3.385, and so 
the Board finds that the veteran has no hearing loss 
disability in his right ear and mild sensorineural hearing 
loss in his left ear.

Based on the examination and clinical findings, the examiner 
opined that because a separation examination was not 
available for review, it is impossible to determine whether 
in service noise exposure caused hearing loss in the left 
ear.  However, it was possible that the veteran's hearing was 
asymmetric upon induction.  The examiner found that the 
veteran's hearing loss is less likely than not a result of 
military noise exposure.  In reaching this finding, he noted 
both in service and post service history of noise exposure, 
but discounted the significance of the veteran's treatment 
for ear infections and irrigations because the veteran's loss 
is sensorineural and not conductive.

The veteran and his representative have contended that the 
grant of service connection for tinnitus should mean that 
service connection for hearing loss is also warranted.  
However, service connection for tinnitus was granted, in 
part, on the basis of a January 2000 opinion that was based 
on the veteran's account of his hearing history.  That grant 
notwithstanding, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. at 409.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical nexus opinion is inadequate when, as 
in this case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  In contrast, the May 2004 VA examination report, 
based upon a review of the claims file and discussion of 
clinical findings, determined that the veteran's hearing loss 
was not likely related to military service.  This is the most 
probative evidence of record and it is against the veteran's 
claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(discussing access of examining physician to the veteran's 
claims file as key factor in evaluating the probative value 
of a medical opinion).

Also, because hearing loss was noted at induction, the issue 
of whether the veteran's hearing loss was aggravated during 
service warrants consideration.  See 38 C.F.R. § 3.306.  The 
most probative evidence speaking to this issue is the May 
2004 VA examiner's opinion that the lack of a separation 
examination makes a conclusion of in-service hearing loss 
impossible.  This does not place the evidence in equipoise, 
as the veteran's representative contends, but means there is 
no medical evidence showing the veteran's left ear hearing 
loss increased in severity during active duty.  Because the 
evidence does not substantiate a threshold determination that 
the veteran's hearing loss increased in severity, further 
consideration of the etiology of such increase is not for 
consideration.  Accordingly, the veteran's hearing loss was 
not incurred in or aggravated by active duty and a grant of 
service connection for bilateral hearing loss is not in 
order.

The veteran also contends, essentially, that his current 
claimed hearing loss disability had it's onset during active 
duty.  In correspondence received in October 2005, he noted 
that he was continuously treated for hearing problems in 
service.  It is indeed true that he had numerous outpatient 
visits relating to otitis externa and ear wax build up in his 
ears.  However, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions that his in service treatment is related to his 
current sensorineural loss cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  As noted, the 
competent medical evidence contained in the May 2004 
examiner's opinion indicates otherwise.

Hepatitis C

Service medical records, to include the veteran's July 1974 
separation examination, are negative for hepatitis C.  The 
Board observes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.  While, as discussed below, the veteran 
was inoculated against disease by the military, service 
records do not show that jet injectors were used.  There is 
no other contemporaneous evidence pointing to risk factors 
during the veteran's active duty.

Following service, VA outpatient records from August 1996 
indicate the veteran presented with symptoms of hepatitis and 
a blood test for hepatitis C was undertaken.  This is the 
first medical evidence that the veteran has hepatitis and 
this record was created over 21 years following the veteran's 
separation from active duty.  This gap in time from 
separation to onset is probative evidence that the veteran's 
claimed disability is not related to service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  A December 1999 liver biopsy confirmed 
the diagnoses of hepatitis C, the veteran was considered to 
be "stage 1 fibrous."

In May 2004, the veteran underwent a VA examination for his 
liver.  Pertinent past medical history was discussed.  The 
veteran was noted to have a history of alcohol abuse and 
intravenous drug use.  He had no tattoos or piercings, but 
did report a motor vehicle accident in 1989, with loss of 
consciousness.  No other risk factors were reported.  The 
veteran was diagnosed with hepatitis C.  The examiner opined 
that the etiology of the veteran's hepatitis C infection is 
his intravenous drug use habit.  So this opinion is the only 
competent medical evidence regarding the etiology of the 
veteran's hepatitis and it points to post service drug use as 
the source of the veteran's current hepatitis C.  There is no 
other medical evidence addressing this point.  Therefore, the 
Board finds it is the most probative evidence, and it is 
against the veteran's claim.

The veteran stated, in correspondence received October 2005, 
that he was never addicted to heroin.  However, in January 
1997, the veteran reported to a VA social worker that he 
started to use heroin intravenously during military service.  
The Board notes that there is no contemporaneous evidence 
from the time of service or for many years after indicating 
heroin use, as the veteran contends.  So, analysis as to 
whether or not the veteran engaged in willful misconduct for 
in- service drug abuse under 38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m) and (n), 3.301(a) is not in order.  Cf. Smith v. 
Derwinski, 2 Vet. App. 241, 244 (1992).

There is also evidence showing intravenous drugs use in the 
period following active duty.  VA outpatient records note the 
veteran used "speed" one week prior to his visit in May 1985.  
The veteran gave a history of heroin use at an August 1996 VA 
examination.  As another example, he also reported 
intravenous use of cocaine and heroin at an April 1997 VA 
neuropsychiatric examination.  The Board finds these remarks, 
as incorporated into medical records, to be credible evidence 
of post- service intravenous drug use, a known hepatitis C 
risk factor.

The veteran also contends that his current hepatitis C 
infection had it's onset during service.  In particular, he 
alleges that the jet injectors used during his vaccine-
inoculations were a vector for viral infection.  As noted 
above, however, his contentions do not constitute competent 
medical evidence.  Espiritu, supra.  While service medical 
records do show the veteran was vaccinated against diseases 
such as smallpox, cholera, plague, typhus, and influenza, 
there is no contemporaneous evidence that jet injectors were 
used on the veteran, and no competent medical evidence 
indicating that this would have caused the veteran's 
infection, as opposed to intravenous drug use.  No other risk 
factor is shown by the evidence, so a grant of service 
connection is not in order for this claim.

Residuals of a Right Arm Injury

A review of VA and private medical evidence does not reveal 
that the veteran suffers from current residuals of a right 
arm injury.  An August 1996 VA general medical examination 
report is silent in this regard.  A hospital discharge report 
from this time is also negative.  A May 2004 VA cardiology 
examination report states that the veteran lifts heavy boxes 
and pushes a street cart, but no right arm disability is 
noted.  Basically, no VA or private medical records show 
treatment of, or a diagnosis for, the veteran's claimed 
disability.

In the absence of a confirmed diagnosis of right arm injury 
residuals, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].

The veteran claims to have numbness in his arm, as a residual 
of an in-service arm injury.  He is competent to state his 
observations in this regard.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  However, as indicated, 
current medical evidence does not show a right arm disability 
corresponding to the veteran's complaints.  See, e.g. 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")

The veteran also contends that he received stitches to his 
right arm in the military, resulting in a scar and the 
severing of nerves.  However, this contention is not 
supported by medical evidence from that time.  Service 
treatment records include a report of medical history from 
enlistment wherein the veteran noted a prior fracture to his 
right arm, considered healed at that time.  A record from 
January 1973 indicates the veteran struck his right elbow in 
a stairwell, resulting in some tenderness and numbness.  He 
was diagnosed with a pinched nerve and heat treatments were 
recommended.  An emergency room note from March 1974 notes a 
small laceration on the palmar aspect of the veteran's right 
wrist.  This did not pertain to his arm, and no stitches were 
indicated.  In the veteran's separation examination in July 
1974, the veteran said he was in good health, and no 
pertinent abnormalities were indicated.  So this evidence 
does not support the veteran's contentions.

Conclusion

For these reasons and bases, the claims for service 
connection for bilateral hearing loss and residuals of a 
right arm injury must be denied because the preponderance of 
the evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).

ORDER

Service connection for bilateral hearing loss, claimed as a 
residual of recurrent ear infections, is denied.

Service connection for Hepatitis C is denied.

Service connection for residuals of a right arm injury is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


